Order issued May 13, 2014,                         Withdrawn; Order filed May
20, 2014.




                                      In The

                     Fourteenth Court of Appeals
                              NO. 14-13-00901-CV

                         BARBARA ULMER, Appellant

                                         V.

                 DEREK ANTHONY JENKINS, SR., Appellee


                    On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-44247

                                     ORDER

      On May 13, 2014, this court issued an order abating the appeal and directing
the trial court to conduct a hearing to determine why the supplemental reporter’s
record ordered by this court on February 27, 2014, had not been filed. On May 16,
2014, appellant filed a motion to dismiss the appeal.

      Accordingly, we WITHDRAW this court’s order issued May 13, 2014,
abating the appeal and directing the trial court to conduct a hearing. The appeal is
ordered REINSTATED.

                                  PER CURIAM